Birdsong, Judge.
Duffy was indicted and tried for the crime of murder; he was convicted, by a jury, of voluntary manslaughter. He appeals, enumerating two errors. Held:
1. Duffy complains of the admission, over objection, of testimony establishing that, immediately prior to the killing, Duffy attempted to purchase from the decedent a quantity of heroin. Additional testimony established that Duffy accused decedent of "shortchanging” him in this particular transaction, a struggle ensued, a shot was fired, and decedent died shortly thereafter of a gunshot wound in the back.
Submitted April 10, 1978
Decided June 23, 1978.
Earline S. Montgomery, Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, R. David Peterson, Russell J. Parker, Assistant District Attorneys, for appellee.
The rule is well settled in this state: "In a trial for murder the actions, intentions, and motives of both parties to the affray, and all circumstances making up the res gestae, may be proved.” Robinson v. State, 118 Ga. 198 (1) (44 SE 985). See Code Ann. § 38-305; Elkins v. State, 222 Ga. 746 (1) (152 SE2d 377). Duffy’s contention that the above-related testimony impermissibly injected his character into issue is controlled adversely by the holding of the Supreme Court of Georgia in Davis v. State, 230 Ga. 902 (2) (199 SE2d 779). The trial court did not err in admitting the testimony concerning the drug transaction.
2. Duffy contends that the trial court’s charge on felony murder was incomplete in that it did not set forth the elements of a felony, and therefore constituted reversible error. This contention is supported by neither the evidence nor the law. First, the trial court instructed the jury as to the elements of the offense of robbery, a felony. Second, Duffy was convicted of voluntary manslaughter, a verdict having the legal effect of an acquittal for murder, and error, if any, with respect to instructions on felony murder was harmless. Teal v. State, 122 Ga. App. 532 (177 SE2d 840).

Judgment affirmed.


Bell, C. J., and Shulman, J., concur.